Citation Nr: 1243772	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968.  Although he served in the Vietnam Era, the Veteran did not have service in the Republic of South Vietnam.  The Veteran passed away in November 2006; the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from February and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that denied entitlement to the benefit currently sought on appeal. 

Following a review of the appellant's claim, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  This occurred in September 2011.  The claim has since been returned to the Board.

Upon reviewing the development since September 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's claim.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to provide additional notice to the appellant with respect to her claim.  This occurred in September 2011by the AMC which, in turn, issued a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 


FINDINGS OF FACTS

1.  During his lifetime, the Veteran was in receipt of VA compensation benefits.  He was service-connected for major depression or a major depressive disorder.  He was also service-connected for the residuals of a fracture of the left thumb.  

2.  The service member died in November 2005; the Certificate of Death listed the cause of death as hepatic encephalopathy and end stage liver cirrhosis.  No other disabilities, diseases, or conditions were listed as possibly contributory factors in the service member's death. 

3.  Probative and persuasive evidence has not been presented that would etiologically link the Veteran's service or any incidents therein or his service-connected disability (major depression) to the disabilities that caused or contributed to his death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for the cause of her husband's death which she believes was secondary to or as a result of or aggravated by his service-connected major depressive disorder.  More specifically, she has averred that the as a result of an inservice incident that lead to the development of the psychiatric disorder, the service member self-medicated via the use of alcohol.  It is insinuated that it was this self-medication that resulted in the development of the service member's liver dysfunction and his subsequent death.  As such, service connection for the cause of the Veteran's death has been requested.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The AMC sent Hupp-type notification to the appellant in September 2011.  The notice letter informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also notified that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or current/former employers.  She was told that she must provide enough information so that VA could request the records from the appropriate person or agency. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2012), as indicated under the facts and circumstances in this case.  The appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

The Board would add that the record shows that both the appellant and her representative have failed to inform the VA of any additional private medical records that might be relevant to the appellant's claim.  The duty to assist an appellant is not a one-way street, and it is the conclusion of the Board that the appellant has not fulfilled her duty to cooperate in this matter.  If an appellant wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such an opinion was obtained in April 2007, and the opinion has been included in the claims folder for review.  The opinion involved a review of the claims folder and the service member's government and private medical treatment records.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that the reviewer's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  Also, the appellant was given notice that the VA would help her obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and written statements in support of her claim.  It seems clear that the VA has given the appellant every opportunity to express her opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection for the cause of the Veteran's death.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency (and this has not been claimed either by the appellant or her representative), the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The records indicate that the appellant's husband was on active duty during the Vietnam Era but he did not serve in the Republic of South Vietnam.  While on active duty, the appellant was involved in a motor vehicle incident in which a good friend of his was killed.  Per the records, the Veteran held himself responsible for the death of his friend.  The service member was subsequently discharged from service in July 1968.  Approximately thirty-five years later, the service member was awarded service connection for a major depressive disorder and for the residuals of a fracture of the left thumb.  The combined rating for the two disabilities was determined to be 30 percent.  No other disability, disorder, disease, or condition was found to be related to service or secondary to a service-connected disability.  The Board would also note that the appellant was not awarded a total disability evaluation based on an inability to be employed.  This all occurred in May 2003.  

Approximately two years, and thirty-seven years after he left the US Army, the Veteran passed away.  At the time of his death, he was 58 years of age.  Per the Certificate of Death, the date of death was December 9, 2005; the immediate causes of death listed were hepatic encephalopathy and end stage liver cirrhosis.  No other disability or disorder was listed on the death certificate.  An autopsy was not accomplished.  Following her husband's death, the appellant submitted a claim for VA benefits.  She asked that service connection for the cause of her husband's death be found and benefits awarded accordingly. 

The appellant asserts that as a result of the Veteran's service and his service-connected major depressive disorder, her husband used alcohol to self-medicate and control his guilty.  Such an action - that of repeatedly drinking and becoming a nonrecovering alcoholic -  she believes led to liver cirrhosis and hepatic encephalopathy - the disabilities from which the Veteran died thereof. 

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2012).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2012). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2012). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Additionally, the criteria pertaining to service connection for the cause of death further provides as follows: 

(a)  General.  The death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the service member, including, particularly, autopsy reports. 

(b)  Principal cause of death.  The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c)  Contributory cause of death. 

(1)  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

See 38 C.F.R. § 3.312 (2012). 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2012).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2012); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse for claims filed after October 31, 1990.  Moreover, § 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2012).  However, the United States Court of Appeals for the Federal Circuit (Court) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Id. 

To support her assertions that the Veteran's cause of death was related to service or to a service-connected disability, the appellant has submitted her statements.  She has also submitted a written statement from a Doctor R. A. Fumero (that is undated).  In this statement, Dr. Fumero opined the following:

	. . . The patient ended his military service, but he always expressed to us that it was "because they let him do whatever he wanted."  Afterwards, he continued abusing alcohol and although he was able to function, eventually the complications from the alcohol made him deteriorate. . . .

The patient continued treatment in our office until months before his death and his deterioration kept on being gradually evidenced.

....

We consider that the death of the patient is related to his condition of alcoholism started during his despair based on the extraordinary treatment that he suffered in 1967, while he was in the armed Forces of the United States of America.  Afterwards the patient continued with recurring episodes that took him to the hospital on several occasions.

As previously indicated, the service member's private and VA medical records have been obtained and included in the claims folder.  These records show treatment back into the 1980s.  While they indicate that the Veteran was suffering from various psychiatric manifestations and symptoms, none of the reports and records suggests or insinuates that the psychiatric manifestations or the major depressive disorder was causing a second disorder such as alcoholism.  Additionally, many of these same reports show recurrent treatment for alcoholism and liver disorders.  Yet, none of the medical care providers who prepared the forms ever etiologically linked the alcoholism and subsequent liver disorders with the Veteran's service-connected major depressive disorder.  Moreover, until Doctor Fumero prepared the above-noted, undated opinion, his notes regarding the treatment of the Veteran were silent for any etiological relationship between the appellant's cirrhosis, alcoholism, and the major depressive disorder.

Following the appellant's submission of the opinion by Dr. Fumero, the RO forwarded the Veteran's file to a VA doctor for the purpose of obtaining an opinion with respect to the appellant's assertions.  Such an opinion was provided in April 2007, and has been included in the claims folder for review.  Upon completion of the appellant's claims folder, the medical doctor provided the following analysis:

CONTENTION:  Widow contends that veteran's cause of death of hepatic encephalopathy end state liver cirrhosis was due to his condition of alcohol induced persistent dementia, which was due to veteran's service connected major depression recurrent, which made the veteran consume alcohol that lead to his death due to his liver cirrhosis.

....

After thoroughly and carefully reviewing the veteran's records and evaluations, we consider that the veteran's cause of death of hepatic encephalopathy end state liver cirrhosis was not directly due to his condition of alcohol induced persistent dementia, but to hepatic encephalopathy and end stage liver cirrhosis as clearly stated on the PR Official government death certificate.

His death was not due to, caused by, the result of, nor secondary to his service connected major depression. . . . Such condition did not induce nor make the veteran consume alcohol. . . . 

Dr. Ricardo A. Fumero's undated psychiatric certificate [in the] claims folder states that he considers that the patient's death is related to his alcoholism that began due to his despair, the result of extraordinary trauma suffered in 1967, while serving in the United States Armed Forces, and that then he continued to with recurrent episodes that led him to the hospital on various occasions.

	. . . . Dr. Fumero describes the veteran's ethanolism, but does not formally diagnosis any alcohol-related condition. . . .

The veteran's use of alcohol was a voluntary action not related to his service connected condition.  The veteran's diagnosed alcohol intoxication, alcohol abuse, alcohol dependence, alcohol dependence in remission, alcohol dependence in recent remission, and alcohol-induced dementia are independent entities, not related to his service connected major depression recurrent condition.

The opinion given by Dr. Fumero is purely speculative.  

Again the medical evidence shows that the Veteran died from hepatic encephalopathy and end stage liver cirrhosis.  A VA doctor has concluded, without hesitation, that the service member's hepatic encephalopathy and end stage liver disease, along with the precipitating alcoholism, was not due to or the result of or caused by his military service or his service-connected major depression.  The VA doctor reviewed the Veteran's complete claims file prior to the issuance of his opinion.  The VA examiner provided a detail discussion of the Veteran's service and post-service medical conditions, and the reviewer specifically discussed the submission proffered by the appellant.  The contrary opinion is a one line statement in which the examiner does not offer any explanation of his opinion, to include a discussion as to why, when the Veteran was alive, the doctor never etiologically linked the disorders.  

With regard to these pieces of medical evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the Board finds that the VA doctor's opinion of April 2007 was factually accurate.  The examiner pointed to established facts in the opinion.  The Board further believes that the doctor provided sound reasoning in the analysis of the Veteran's disabilities and health status.  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VA examiner supported his conclusions based on the objective evidence of record and sound medical principles.  Opposite to this opinion was the hypothesis provided by the private examiner, Dr. Fumero.  Although Dr. Fumero had previously treated the Veteran, none of the treatment records supported the assertions made by him in the undated opinion.  Moreover, Dr. Fumero did not discuss the facts and did not provide any type of rationale to his conclusion.  

Accordingly, the Board attaches the most significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the service member's death and his service or a service-connected disability is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the appellant's death was somehow related to his military service or his service-connected psychiatric disorder.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the service member's death was due to a disability that was related to service or that his death was caused by or the result of a service-connected disorder or secondary to a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

Nevertheless, in support of her appeal, the appellant has written that it is her belief that her husband's death was related to his military service or to his service-connected psychiatric disorder or that his service-connected disability caused the alcoholism that lead to the disabilities that caused the Veteran's death.  This evidence is considered lay evidence.  38 C.F.R. § 3.159(a)(2) (2012).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the sincerity of the appellant in reporting her belief that her husband's death was somehow related to his military service or his service-connected major depression or that the disabilities listed on her husband's death certificate was caused by or the result of his military service or his service-connected psychiatric disorder.  The Board also believes that the appellant is sincere in expressing these hypotheses.  However, the matter at hand involves medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical and she is not competent to provide medical opinions regarding the diagnoses and etiology of hepatic encephalopathy and end stage liver cirrhosis.  See Barr.  Thus, the lay assertions are not competent to support a grant of service connection. 

The medical evidence shows that the Veteran died from hepatic encephalopathy and end stage liver cirrhosis.  He was not service-connected for these disabilities, nor had he ever submitted a claim for benefits involving either disorder.  In other words, none of the medical evidence presented links the Veteran's death, and the conditions he suffered therefrom, with his military service or his service-connected psychiatric disorder, nor did the Veteran himself ever express such an opinion.  In this instance, there is no medical evidence in support of a nexus of the death causing conditions to service.  Despite the appellant's written statements to the contrary, there is no probative and persuasive medical evidence of record to establish that her husband's death was due to a disease or injury incurred in service or to a service-connected disability or to a disability/disorder that was secondary to a service-connected disability.   











	(CONTINUED ON NEXT PAGE)


As such, the probative and persuasive evidence preponderates against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


